Citation Nr: 0843426	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-08 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for right ankle 
disability.

4.  Entitlement to service connection for left ankle 
disability.

5.  Entitlement to service connection for right hip 
disability.

6.  Entitlement to service connection for left hip 
disability.

7.  Entitlement to an initial rating greater than 10 percent 
for right groin numbness with erectile discomfort.

8.  Entitlement to an initial compensable rating for right 
inguinal hernia, status post surgical repair.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to March 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (NOD), VA 
must respond by explaining the basis for the decision to the 
veteran (SOC), and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

In pertinent part, the RO's December 2004 rating decision 
addressed 14 separate service connection claims.  In June 
2005, the veteran filed a timely NOD limited to the claims 
denying service connection for right heel spur, right 
shoulder bursitis, and disability of the knees, ankles and 
hips.  An appeal was also initiated with respect to the 
initial ratings assigned for tinnitus, allergic rhinitis and 
numbness in the groin with erectile dysfunction.

In January 2006, the RO furnished the veteran an SOC on the 
following issues: (1) evaluation of bilateral tinnitus, rated 
as 10 percent disabling; (2) evaluation of allergic rhinitis, 
evaluated as noncompensable; (3) evaluation of right inguinal 
hernia with groin numbness, evaluated as noncompensable; (4) 
service connection for right heel spur; (5) service 
connection for right shoulder bursitis; and (6) service 
connection for bilateral knee, ankle and hip pain.

By means of a VA Form 9 filing received in March 2006, the 
veteran limited his appeal to the Board on the issues of (1) 
service connection for bilateral knee pain; (2) service 
connection for right shoulder bursitis; and (3) a higher 
initial evaluation for right inguinal hernia with erectile 
discomfort.

The record does not reflect that a timely-filed substantive 
appeal was filed concerning the initial evaluations for 
bilateral tinnitus and allergic rhinitis, and the service 
connection claims involving right heel spur, the ankles and 
the hips.

At an RO hearing conducted in November 2006, the parties 
identified the issues on appeal as including service 
connection for bilateral ankle and hip pain, and the RO has 
accepted appellate jurisdiction over these claims.

The failure to timely file a substantive appeal does not 
automatically deprive the Board of jurisdiction over a claim.  
Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  In this case, 
there is no indication that the RO closed out the appeal 
concerning the service connection claims involving the ankles 
and hips, see 38 C.F.R. § 19.32, and the RO has implicitly 
waived the filing deadline on these claims.  As such, the 
Board finds that it has jurisdiction over the service 
connection claims involving the ankles and hips.  Rowell, 4 
Vet. App. at 17; Gonzalez-Morales v. Principi, 16 Vet. App. 
556 (2003).

In a rating decision dated June 2007, the RO granted service 
connection for right shoulder impingement with bursitis.  As 
the veteran has not appealed the rating or effective date 
assigned for this disability, this represents a complete 
grant of the veteran's appeal in regard to this claim.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In the June 2007 rating decision, the RO provided separate 
ratings for the claim previously characterized as right 
inguinal hernia with groin numbness.  The RO assigned a 10 
percent evaluation for right groin numbness with erectile 
discomfort effective to the date of claim, and assigned a 
noncompensable rating for right inguinal hernia, status post 
surgical repair.

Accordingly, the Board has rephrased the issues listed on the 
title page to better reflect the claims on appeal.

The Board notes that, in a written statement received in 
April 2006, the veteran withdrew his request for a hearing 
before the Board.

The issues of entitlement to service connection for 
disability of the knees, ankles and hips are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum schedular rating 
for right groin numbness with erectile discomfort due to 
service-connected impairment of the ilio-inguinal nerve.

2.  The veteran's post-operative right inguinal hernia is not 
shown to be productive of a post-operative recurrent hernia 
that is readily reducible and well supported by truss or 
belt.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 
percent for right groin numbness with erectile discomfort 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.14, 4.114, 
Diagnostic Code (DC) 8730 (2008).

2.  The criteria for an initial compensable disability 
evaluation for right inguinal hernia, status post surgical 
repair, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.114, DC 
7338 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  If there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based upon the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  See AB v. Brown, 
6 Vet. App. 35 (1993) (a claim for an original rating remains 
in controversy when less than the maximum available benefit 
is awarded).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

I.  Disability ratings

A.  Right groin numbness with erectile discomfort

The veteran is service-connected for injury to the ilio-
inguinal nerve, as identified by the veteran's private 
physician in a September 2005 examination report.  The 
symptoms involve ilio-inguinal neuralgia and numbness 
aggravated by intermittent parasthesias.  The veteran reports 
erectile discomfort, but denies actual interference with 
sexual functioning.

Impairment of the ilio-inguinal nerve is rated pursuant to 
DC's 8530 (paralysis), 8630 (neuritis), and 8730 (neuralgia).  
A noncompensable rating is assigned for mild or moderate 
paralysis of the ilio-inguinal nerve, and a maximum 10 
percent rating is assigned for severe to complete paralysis 
of the ilio-inguinal nerve.  38 C.F.R. § 4.124a.  There is no 
basis for a higher rating for the veteran's impairment of the 
ilio-inguinal nerve under DC's 8530, 8630, or 8730.

As indicated above, the veteran primarily describes numbness 
in his right groin area which radiates to his genital area.  
He reports erectile discomfort, but denies erectile 
dysfunction.  Notably, the veteran is currently in receipt of 
an award of special monthly compensation under 38 U.S.C.A. 
§ 1114(k) on account of anatomical loss or loss of use of a 
creative organ (service-connected left orchiectomy).  The 
Board can find no additional diagnostic criteria allowing for 
any further non-duplicative compensation.  See 38 C.F.R. 
§ 4.14.

Quite simply, the Board can find no provision in the law 
which would allow for an initial rating in excess of 10 
percent for the veteran's ilio-inguinal nerve injury for any 
time during the appeal period.  The appeal, therefore, must 
be denied.  There is no doubt of material fact to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b).

B.  Right inguinal hernia

The RO has evaluated the veteran's post-operative right 
hernia disability under 38 C.F.R. § 4.114, DC 7338 (hernia, 
inguinal).  Under this diagnostic code, a noncompensable 
rating is warranted where the inguinal hernia is small, 
reducible, or without true hernia protrusion, or where it is 
not operated, but remediable.  A 10 percent rating is for 
assignment where there is post-operative recurrence of the 
hernia that is easily reducible and well supported by truss 
or belt.  A note that follows provides for an additional 10 
percent for bilateral involvement provided that the second 
hernia is compensable.  This means that the more severely 
disabling hernia is to be evaluated, and 10 percent only, 
added for the second hernia, if the latter is of compensable 
degree.

The veteran's service medical records (SMRs) show that the 
veteran underwent right inguinal herniorraphy in May 1993.  
In October 1996, a left orchiectomy and left direct inguinal 
hernia repair was performed.  Retroperitoneal lymph node 
dissection was performed in November 1996.  Post-service, in 
November 2006, the veteran underwent repair of incisional 
hernia stemming from the lymph node dissection performed in 
service.

The relevant post-service medical evidence of record includes 
VA examination reports dated August 2004, May 2005, June 2006 
and May 2007; VA progress notes; and relevant private 
examination reports from Dr. D.S.  None of this evidence 
contains findings of a post-service recurrent right inguinal 
hernia.

At an RO hearing in November 2006, the veteran denied the 
recurrence of a right inguinal hernia or any symptoms 
attributable to his right hernia repair, other than his groin 
numbness which has been separately rated and addressed above.  
The veteran specifically denied any right hernia protrusion.

The Board finds that this claim must be denied.  There is no 
current medical evidence of a recurrent right inguinal 
hernia, or lay allegation of such a recurrence, during the 
appeal period.  Accordingly, the criteria for a compensable 
rating under DC 7338 are not shown to have been met for any 
time during the appeal period.  The appeal, therefore, is 
denied.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the claim, such rule is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C.  Extraschedular consideration

The Board is aware of the veteran's complaints as to the 
effects of his service-connected disabilities have on his 
activities of work and daily living.  In the Board's opinion, 
all aspects of the veteran's disabilities at issue are 
encompassed in the schedular ratings assigned.  In this 
respect, the veteran's ilio-inguinal nerve disability is 
assigned the maximum schedular rating due to neuralgia 
symptoms.  The veteran's erectile discomfort does not affect 
his sexual functioning and, in any event, an additional award 
of special monthly compensation on account of loss of use of 
a creative organ would violate the rule against pyramiding.  
There is no lay or medical evidence that his right inguinal 
hernia is presently symptomatic.  

As the assigned schedular evaluations are deemed adequate, 
there is no basis for extraschedular referral in this case.  
See Thun v. Peake, 22 Vet. App. 111, 114-15 (2008).  The 
Board further observes that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disabilities 
at issue, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

With respect to the claims being decided on appeal, the 
veteran is challenging the initial evaluations assigned 
following grants of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Nonetheless, post-adjudicatory RO letters in May 2006, 
September 2007 and May 2008 advised the veteran that his 
disability ratings were determined by a schedule for 
evaluating disabilities published at title 38 Code of Federal 
Regulations, Part 4.  He was informed that evidence 
considered in determining his disability ratings included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be 
considered included information about on-going treatment 
records, including VA or other Federal treatment records, he 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  Notably, the May 2008 
letter advised the veteran of the applicable criteria of DC's 
7338 and 8730.

Thus, although additional notice was not required per 
Dingess, the RO provided the veteran post-adjudicatory VCAA 
letters to ensure complete development of the initial rating 
claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Vazquez-
Flores v. Peake, 22 Vet. App. 37, 48 (2008).

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of SMRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
SMRs, his VA clinical records, and those private records 
which the veteran authorized the RO to obtain on his behalf.  
While the Board is remanding this case, in part, to obtain 
private treatment records from HEB Bone and Joint Surgeons, 
the Board notes that such records are not relevant to the 
initial rating issues being decided on appeal as they pertain 
to treatment for orthopedic disorders.

The veteran was also afforded VA examinations to evaluate 
aspects of his disabilities in August 2004, May 2005, June 
2006, and May 2007.  In a November 2008 Informal Hearing 
Presentation, the veteran's representative argued for 
additional VA examinations based on a perception that the 
veteran's disabilities may have increased in severity since 
the last VA examination.  As indicated above, the veteran has 
been awarded the maximum available schedular rating for his 
ilio-lingual nerve injury.  There is no lay allegation of 
record of a recurrent right inguinal hernia since the last VA 
examination.  As there is no lay or medical evidence 
suggesting an increased severity of symptoms to the extent 
that a higher rating may still be possible, there is no duty 
to provide further medical examination on these claims.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995). 

Furthermore, the Board further notes that the veteran 
cancelled VA examinations scheduled in February 2008.  The 
veteran did not provide a good reason for failing to report 
for VA examination, and has not requested rescheduling of 
these examinations.  The duty to assist is not a one-way 
street, and a claimant must cooperate in the development of a 
claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When 
a claimant fails to report for examination without good cause 
in conjunction with an original claim, the Board has no 
option other than to decide the claim based on the evidence 
of record.  38 C.F.R. § 3.655(b).  See Turk v. Peake, 21 Vet. 
App. 565 (2008) (holding that an initial rating claim is 
considered an original rating claim, and that failure to 
report for VA examination requires adjudication of the claim 
based on the evidence of record rather than a dismissal as is 
the case for increased rating claims).

For the reasons expressed above, the Board finds that no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of his 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

An initial rating greater than 10 percent for right groin 
numbness with erectile discomfort is denied.

An initial compensable rating for right inguinal hernia, 
status post surgical repair, is denied.


REMAND

The Board regrets any further delay in adjudicating the 
veteran's service connection claims, but finds that 
additional development is necessary to fairly decide the 
claims.

The claims of service connection for disability of the knees, 
ankles and hips have been denied on the basis of no evidence 
of a current disability.  In his Form 9 filing received in 
March 2006, the veteran requested the RO to review reports 
from magnetic resonance imaging (MRI) scans performed on 
January 25, 2006, which he believed had been associated with 
the claims folder.  

These MRI reports, however, are not associated with the 
claims folder.

The record reflects that, in 2005, Humana Military Healthcare 
Services (TRICARE) authorized referral to HEB Bone and Joint 
Surgeons, PA., to evaluate the veteran's complaints of knee, 
ankle and hip pain.  No attempt has been made to obtain these 
potentially relevant treatment records, and the veteran has 
not been informed that VA has not received these MRI reports.  
See generally 38 C.F.R. § 3.159(e)(1) (VA must provide a 
claimant notice of its inability to obtain relevant non-
Federal records).

Accordingly, the case must be remanded to obtain all records 
pertaining to the veteran's orthopedic treatment at HEB Bone 
and Joint Surgeons, PA., as well as any additional records 
held by the Humana Military Healthcare Services (TRICARE).  

The veteran himself may wish to obtain these records in order 
to expedient the claim.

The Board further finds that additional medical examination 
is necessary to decide the claims.  On the October 2003 
service retirement examination, the veteran reported 
untreated injuries of the ankle, hips and knees.  Physical 
examination was significant for bilateral knee crepitus.  The 
veteran alleges persistent symptoms of disability since 
service.  The VA general medical examination in August 2004 
did not include any x-ray examinations of the knees, ankles 
and hips, or have benefit of review of the subsequent 
evaluations which appear to have been performed at HEB Bone 
and Joint Surgeons, PA.  

In light of the above, the Board finds that the veteran 
should be provided an additional, comprehensive orthopedic 
examination to determine the nature and probable etiology of 
his bilateral knee, ankle and hip complaints.  38 U.S.C.A. 
§ 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records pertaining to the 
veteran's orthopedic treatment at HEB Bone and 
Joint Surgeons, PA., as well as any additional 
records held by the Humana Military Healthcare 
Services (TRICARE).  If any records are 
unavailable, a note to that effect should be 
placed in the claims file, and the veteran should 
be notified as such.

2.  Obtain all records pertaining to the 
veteran's orthopedic treatment within the North 
Texas VA Healthcare System since June 2008.

3.  Upon completion of the above, schedule the 
veteran for an examination to determine the 
nature and probable etiology of the claimed 
bilateral knee, ankle and hip disorders.  The 
claims folder must be made available to the 
examiner for review.  All appropriate tests and 
studies should be accomplished and all clinical 
findings should be reported in detail.

Based on the examination and review of the 
record, the examiner should identify all current 
disorders of the knees, ankles and hips present 
(if any) and offer an opinion as to whether it is 
at least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
currently diagnosed disability of the knees, 
ankles or hips first manifested in service or is 
the result of injury or disease incurred or 
aggravated during active duty service from March 
1984 to March 2004.

If possible, but not required, the examiner 
should discuss the significance of the veteran's 
in service treatment for right ankle sprain in 
June 1992, right hip strain in September 1992, 
right ankle sprain in September 1993, a temporary 
physical profile for right ankle sprain in March 
1994, and the report of untreated injury of the 
ankle, hips and knees on the October 2003 service 
separation examination, which disclosed findings 
of bilateral knee crepitus.

The term "at least as likely as not" does not 
mean within the realm of medical possibility, but 
rather the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor of 
that conclusion as it is to find against it.

4.  Upon completion of the above, readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, provide the veteran and his 
representative a supplemental statement of the 
case (SSOC) and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


